FILED
                            NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10548

               Plaintiff - Appellee,             D.C. No. 4:09-cr-02069-FRZ

  v.
                                                 MEMORANDUM *
JAIME JUAREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jaime Juarez appeals from the district court’s judgment and challenges his

jury-trial conviction and 84-month sentence for conspiracy to possess with intent to

distribute 892.60 kilograms of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(B)(vii); and 846; and possession with intent to distribute 892.60 kilograms

of marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(vii). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Juarez’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Juarez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   11-10548